Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-4 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “several T-nuts for that may be” is not understood and therefore the scope of the remaining part of the claim is not known.
	In claims 2 and 3, there is a double recitation of “T-nut” and “sleeve” inasmuch as they both have already been properly recited in claim 1.   Therefore claims 2 and 3 are indefinite because of the double recitation of the same elements making the scope of the claims not clear.
In claim 3, the phrase “wherein the T-nut is affixed to each traction means to the removable shoe sole by tension between each sleeve and its corresponding insertion point when a T-nut is inserted into the sleeve” is not understood.  How is the T-nut affixed to each traction means (e.g. 102,103,104) to the removable shoe sole (101) by “tension”?  Applicant’s specification fails to give sufficient detail on this matter.
In claims 4 and 11, applicant is further defining the “traction means” but yet this has only been previously functionally recited in claim 1 and therefore the scope of the claim is not clear.
In claims 12-20, the phrase “the material has a coefficient of friction…relative to a ground surface” is unclear and indefinite.  Coefficient of friction is defined as:

    PNG
    media_image1.png
    283
    835
    media_image1.png
    Greyscale

It is assumed applicant is defining the surface of the material verses the surface of the ground contact surface and therefore this can’t be determined inasmuch as only one of the materials has been defined.  The ground surface could be many things (e.g. ice, carpet, turf, stone, etc.).  Therefore the scope can’t be determined.
Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claims 4 and 11, applicant fails to further limit the claimed removable shoe sole.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 3, the phrase “wherein the T-nut is affixed to each traction means to the removable shoe sole by tension” is not understood.  How is the T-nut affixed to each traction means (e.g. 102,103,104) to the removable shoe sole (101) by “tension”?  Applicant’s specification fails to give sufficient detail on this matter and therefore one of ordinary skill in the art can reasonably conclude the Inventor had possession of this subject matter.  Example of providing “tension” in a similar situation (e.g. threaded bolt and corresponding nut) could be a “spring lock washer”.  However, there is not support in the original disclosure for such subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8356426 (Daniel) in view of US 4590693 (Kawashima).
Regarding claims 1-4 and 9-20, Daniel teaches a removable shoe sole (e.g. 104,108,302,304,704), the shoe sole comprising: 
an anterior portion (i.e. anterior portion of sole) having insertion points (the point where cleat 308 is located on the removable sole; see figure 3B) for affixing an anterior traction means selected from the group consisting of spikes, cleats and combinations thereof thereto (e.g. cleat 308 as shown in figure 3B; the “detachable sole section 104 may include at least one cleat thereon…cleat may be any kind of cleat including…baseball cleats”, col. 2, line 65 to col. 3, line 2); 
a medial portion (i.e. medial portion of the sole); and 
a posterior portion (i.e. posterior portion of the sole).
Daniel lacks the traction means (e.g. cleats) secured to the removable shoe sole bottom by several T-nuts threaded into corresponding threaded sleeves.
Kawashima teaches the traction means (baseball cleats/spikes 8) secured to the shoe sole bottom by several T-nuts (threaded fitting 4 or screw 9 which also has a T-shape) threaded into corresponding threaded sleeves (the other corresponding threaded part: 4 or 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the removable shoe sole as taught by Danial with insertion points having several T-nuts threaded into corresponding threaded sleeves, as taught by Kawashima, to facilitate detachably securing baseball cleats inasmuch as the cleats can be replaced when worn and/or provide different traction means.
	With regard to each portion (i.e. anterior, medial and posterior portions) of the removable shoe sole as taught above having insertions points with the T-nuts and corresponding threaded sleeves, the examiner takes official notice that it is old and conventional in the art to provide traction means on the entire bottom of the shoe sole including the anterior, medial and posterior portions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each portion (i.e. anterior, medial and posterior portions) of the removable shoe sole as taught above having insertions points with the T-nuts and corresponding threaded sleeves to provide improved traction means over the entire bottom surface of the sole.
Regarding claim 9, the shoe sole is detachable and therefore is modular.
Regarding claim 10, see col. 2, line 60 and col. 3, lines 54-57 of Daniel.
Regarding claims 4 and 11, these claims don’t add any additional structure to the claimed removable shoe sole inasmuch as they further define the traction means which has only been functionally recited.  Moreover, with regard to claim 7, the combination as taught above includes T-nuts and screws.
Regarding claims 12-20 (as understood), the shoe sole is made out of at least one of the same materials and depending on the second surface (i.e. ice, dirt, sand, rock, artificial turf, grass, etc.) it would appear to have the coefficient of friction in the range as claimed.
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
Applicant provided a general statement that all of the 112 issues have been corrected but nothing specific to how they have been corrected.
In response, some of the 112 issues remain inasmuch as they have not been corrected.
With regard to the art rejection, a new rejection (Daniel in view of Kawashima) has been applied in view of the amendments to the claims.  See the rejection above for details.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556